Case: 12-10057    Date Filed: 07/19/2012    Page: 1 of 6

                                                               [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 12-10057
                            Non-Argument Calendar
                          ________________________

                            Agency No. A089-371-091

PHILLIS LEWIS,

                                                                          Petitioner,

                                versus

U.S. ATTORNEY GENERAL,

                                                                         Respondent.


                         __________________________

                       Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                  (July 19, 2012)

Before BARKETT, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

      Phillis Lewis, a native and citizen of Jamaica, has filed a petition for review

of the Board of Immigration Appeals’s (“BIA”) final order that denied her
              Case: 12-10057     Date Filed: 07/19/2012   Page: 2 of 6

application for adjustment to status to permanent residency and ordered her

removed, after the BIA determined that Lewis was a crewman and thus statutorily

ineligible for adjustment of status. The Attorney General, at his discretion, may

adjust the status of an alien to that of an alien lawfully admitted for permanent

residence so long as the alien meets certain statutory requirements, including not

being an “alien crewman.” 8 U.S.C. § 1255(a) & (c). The Immigration and

Nationality Act (“INA”) defines “crewman” as “a person serving in any capacity

on board a vessel or aircraft.” 8 U.S.C. § 1101(a)(10). Lewis argues that the BIA

erred in determining that she was a crewman because although she intended to

work on a ship in the United States, she never actually did so.

      At a hearing before an immigration judge (“IJ”), Lewis testified that,

although she had never worked on a ship before, she intended to work on a ship in

the United States. At the U.S. Embassy in Jamaica, she applied for and received a

combined C-1 and D visa, after presenting a letter from a shipping company in the

United States that she applied to work for. Class C visas apply to non-immigrant

aliens in transit and Class D visas apply to alien crewmen. See Matter of G-D-M-,

25 I. & N. Dec. 82, 83 (BIA 2009); 8 U.S.C. §§ 1101(a)(15)(C) & (D). She flew

into Miami and, upon entry, Lewis was provided with an I-94 entry form (an

“Arrival/Departure Record”) and was admitted on May 25, 2001 as a

                                          2
              Case: 12-10057    Date Filed: 07/19/2012   Page: 3 of 6

non-immigrant C-1, alien in transit, with authorization to remain in the United

States until June 24, 2001.

      In Miami, the shipping company that she applied to informed her that no

jobs were available, but that they would call her. They never called her back and

she never worked on a ship. Lewis though remained in the United States beyond

June 24, 2001 and in 2002 married her husband, a U.S. citizen whom she met after

she entered. In 2006, Lewis filed an application to adjust her immigration status to

permanent residency and a year later, the U.S. Citizenship and Immigration

Services approved her husband’s alien relative visa petition for Lewis. In 2008,

though, the government began removal proceedings against Lewis, who does not

contest her removability.

      At the IJ proceedings regarding her removal and application for adjustment,

the government argued that Lewis was a crewman under the INA and therefore

ineligible for adjustment. Lewis contended that her intent to work on a ship in the

United States was not sufficient to be a crewman under the INA. Additionally,

Lewis pointed out that (1) she was admitted under a Class C alien-in-transit visa

while most crewmen are issued a Class D visa; and (2) she was provided upon

entry with a Form I-94, while crewmen generally receive a Form I-184 (an “Alien

Crewman Landing Permit and Identification Card”) or a Form I-95 (a “Conditional

                                         3
              Case: 12-10057    Date Filed: 07/19/2012   Page: 4 of 6

Landing Permit”). See 8 C.F.R. § 252.1 (describing the immigration forms for

alien crewmen). The IJ granted Lewis’s application for adjustment of status,

determining that Lewis was not a crewman, that she was eligible for adjustment,

and that she had a bona fide marriage.

      In 2011, the BIA reversed the IJ’s grant of adjustment and ordered Lewis

removed, after the BIA determined that Lewis was a crewman under the INA.

The BIA held that the record demonstrated that Lewis was admitted into the

United States for the purpose of joining a ship and “it was the intent of Congress

to bar all occupational seamen who entered by reason of their occupation.”

(quoting G-D-M-, 25 I. & N. Dec. at 83-84) (quotations omitted)). The BIA

rejected Lewis’s contention that she could not be a crewman because of the type of

visa she received and because she never ended up working on a ship. The BIA

cited G-D-M-, where the BIA held that the petitioner was an alien crewman

because he had entered the United States to work on a ship, despite the petitioner

similarly holding a C-1/D visa, not being employed on a ship when entering, and

the shipping job in the United States never materializing. 25 I. & N. Dec. at 83-

85; see also Matter of Tzimas, 10 I. & N. Dec. 101 (BIA 1962) (BIA held C-1 visa

holder was an alien crewman). Lewis timely petitioned this Court for review of

the BIA’s final order.

                                         4
              Case: 12-10057      Date Filed: 07/19/2012   Page: 5 of 6

      Because we have subject-matter jurisdiction to review “non-discretionary

legal decisions as to statutory eligibility for discretionary relief”, we can review

the BIA’s determination that Lewis was a crewman under the INA and thus

ineligible for adjustment of status. See Alvarado v. U.S. Att’y Gen., 610 F.3d

1311, 1314 (11th Cir. 2010); 8 U.S.C. § 1252(a)(2)(D). “We review the BIA’s

statutory interpretation de novo, but will defer to the BIA’s interpretation of a

statute if it is reasonable and does not contradict the clear intent of Congress.”

Quinchia v. U.S. Att’y Gen., 552 F.3d 1255, 1258 (11th Cir. 2008) (quotations and

citations omitted).

      We emphasized in Parzagonis v. I.N.S. that when determining whether the

petitioner is a crewman under the INA, “the focal issue is whether petitioner

entered the United States in pursuit of his calling as a seaman.” 747 F.2d 1389

(11th Cir. 1984) (holding that petitioner was a crewman under the INA even if he

never worked on a ship until after entering the United States). Lewis entered the

United States in pursuit of her occupation as a crewman: she testified that she

intended to work as a crewman in the United States and received a visa based on

this occupational basis, after submitting a letter from a shipping company to the

U.S. Embassy. Under our precedent, the BIA did not err in finding that Lewis was




                                           5
              Case: 12-10057    Date Filed: 07/19/2012   Page: 6 of 6

an alien crewman and therefore statutorily ineligible for adjustment of her

immigration status.

      PETITION DENIED.




                                         6